DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed December 21, 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive in view of the amendments to the claims incorporating the previously indicated allowable subject matter of claims 2, 17, or 21.  The previous 35 U.S.C. 103 rejections of claims 1, 4-10, and 15-16 have been withdrawn. 

Allowable Subject Matter
3.	Applicant has canceled claim 2, and has added claims 22-26.  
4.	Claims 1 and 3-26 are allowed.
5.	Claims 1 and 3-26 are renumbered.
6.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Sun (U.S. Pat. Pub. 2017/0097428) fails to anticipate or render obvious an iterative method for inversion of seismic data to update a physical property model of subsurface velocity or other physical property comprising: (e) repeating steps (a)-(d) until a second predetermined resolution of the physical property model is achieved, wherein the first frequency threshold in step (a) is progressively increased in each repetition, in combination with the rest of the claim limitations as claimed and defined by the Applicant.	Claim 22 is allowed because the closest prior art, Sun (U.S. Pat. Pub. 2017/0097428) fails to anticipate or render obvious an iterative method for inversion of seismic data to update a physical property model of subsurface velocity or other physical property comprising: (f) repeating steps (b)-(e)  until a second predetermined resolution of the physical property model is achieved, wherein the viscoacoustic full wavefield inversion in step (d) is performed up to a second frequency threshold that is progressively increased in each repetition, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Claim 26 is allowed because the closest prior art, Sun (U.S. Pat. Pub. 2017/0097428) fails to anticipate or render obvious an iterative method inversion of seismic data to update a physical property model of subsurface velocity or other physical property comprising: updating the Q model after step (c) with seismic data at all available frequencies to obtain a preliminary full-band Q model; and using the preliminary full-band Q model to obtain an image of the subsurface using amplitude-only Q migration, in combination with the rest of the claim limitations as claimed and defined by the Applicant.  
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        1/15/2022